Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     The amendment of 2/11/22 has been entered.  Claims 1-19 are pending.

Rejections

1.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.     Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.     It is unclear what type of polymeric average molecular weight is intended by the instantly claimed recitations of “molecular weight” regarding the polymers of the instant claims 1, 5, 10, 14, 15, and 19, and the claims which depend therefrom.  

It is unclear if the recitations of “molecular weight” regarding the instantly claimed polymers, which do not state the type of average polymer molecular weight, are intended to be number, weight, z, viscosity, or some other type of average molecular weight.  The scope of the claims is therefore not clear.  


The instant claim 10 recites a number average molecular weight for the amorphous polyester polyol having a molecular weight of 5000 or more.  The number average molecular weight is definite and not subject to this rejection.  Claim 10 depends from claim 1 and continues to contain the recitation of “molecular weight” regarding the amorphous polyester polyol having a molecular weight of 3000 or less.  Therefore, claim 10 continues to contain this indefinite recitation of “molecular weight” regarding a polymer molecular weight.
Claim 10 recites “the amorphous polyester polyol having a molecular weight of 5000 or more has a number average molecular weight in the range of 7000 to 8000”.  It is not clear that the narrower range defines the molecular weight of 5000 or more.  It is possible that the molecular weight of 5000 or more is a different type of average molecular weight than the claimed number average molecular weight therefore.  The indefiniteness of “molecular weight” in “a molecular weight of 5000 or more” therefore still exists absent clarification that the number average molecular weight later recited is intended to define the molecular weight that is 5000 or more as a number average molecular weight.

The instant claims 14 and 19 recite “wherein the amorphous polyester polyol having a molecular weight of 3000 or less has a number average molecular weight in the range of 500 to 3000, and the amorphous polyester polyol having a molecular weight of 5000 or more has a number average molecular weight in the range of 5000 to 9000.”  It is not clear that the recited number average molecular weights necessarily further define the recited “molecular weight of 3000 or less” and “molecular weight of 5000 or more”.  The molecular weights of “a molecular weight of 3000 or less” and “a molecular weight of 5000 or more” might be of a different type than the recited number average molecular weight.  Absent clarification that the recited number average molecular weights further define the broader claimed “a molecular weight of 3000 or less” and “a molecular weight of 5000 or more” as being number average molecular weights, it remains unclear what type of polymer average molecular weight is intended by the instantly claimed “molecular weight of 3000 or less” and “molecular weight of 5000 or more”.  

The instant claim 15 recites a number average molecular weight for the amorphous polyester polyol having a molecular weight of 5000 or more.  The number average molecular weight is definite and not subject to this rejection.  Claim 15 depends from claim 1 and continues to contain the recitation of “molecular weight” regarding the amorphous polyester polyol having a molecular weight of 3000 or less.  Therefore, claim 15 continues to contain this indefinite recitation of “molecular weight” regarding a polymer molecular weight.
Claim 15 recites “the amorphous polyester polyol having a molecular weight of 5000 or more has a number average molecular weight in the range of 7000 to 8000”.  It is not clear that the narrower range defines the molecular weight of 5000 or more.  It is possible that the molecular weight of 5000 or more is a different type of average molecular weight than the claimed number average molecular weight therefore.  The indefiniteness of “molecular weight” in “a molecular weight of 5000 or more” therefore still exists absent clarification that the number average molecular weight later recited is intended to define the molecular weight that is 5000 or more as a number average molecular weight.

The various recitations of “number average molecular weight” in claims 10, 13, 15, 18, and 19 are definite.  However, these claims do not clearly define the “molecular weights” subjected to the instant rejection.

For the purposes of examination, the recitations of “molecular weight” will be taken as being met by prior art reciting any type of molecular weight.

3.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

4.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762